          Case 1:20-cr-00160-MKV Document 209 Filed 06/05/20 Page 1 of 1




                                                      June 5, 2020

 BY ECF AND EMAIL                                                USDC SDNY
 Honorable Mary Kay Vyskocil                                     DOCUMENT
 United States District Judge                                    ELECTRONICALLY FILED
 Southern District of New York                                   DOC #:
 500 Pearl Street, Room 2230                                     DATE FILED: 6/5/2020
 New York, New York 10007

 Re:    United States v. Alexander Chan
        20 Cr. 160 (MKV)

 Dear Judge Vyskocil:

      I write on behalf of my client Dr. Alexander Chan, to
 respectfully request that the Court modify the current bail
 conditions which restrict Dr. Chan’s travel to the Southern and
 Eastern Districts of New York. We seek to extend the travel
 conditions to allow travel to the District of Connecticut. I
 have spoken with Andrew Adams, Esq., on behalf of the
 Government, and he consents to this request.

      Dr. Chan has been accepted to study under the direction of
 a noted veterinarian, Dr. Robert M. Barratt, who is an expert in
 the field of dentistry for small animals. Dr. Barrett’s clinic
 is located at 12 Centre Street, Salem, CT. Dr. Chan would work
 at the clinic two to three days per week. This is not a paid
 position. Dr. Chan works four days per week treating small
 animals but could use the training in dentistry in his current
 position.

                                                      Respectfully submitted,
                                                      /S/
                                                      Robert M. Baum
                                                      Assistant Federal Defender


Defendant Alexander Chan's bail conditions are modified to
permit travel to the District of Connecticut solely for the
purpose of attending the training clinic on the days and times
when the clinic is in operation. SO ORDERED.

       6/5/2020
